Citation Nr: 1014571	
Decision Date: 04/16/10    Archive Date: 04/29/10

DOCKET NO.  08-28 031	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an initial evaluation in excess of 50 
percent for service-connected major depression.

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Loeb
INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from September 1953 to 
September 1957 and from December 1957 to June 1974.  This 
case comes before the Board on appeal of rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York.  

Although the Veteran indicated on his July 2009 substantive 
appeal that he wanted a personal hearing before the Board, he 
withdrew this request in a October 2009 statement.

The issues of entitlement to an initial evaluation in excess 
of 50 percent for service-connected major depression and 
entitlement to TDIU are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not have a hearing loss that is due to 
an event or incident of his active service.

2.  The Veteran does not have tinnitus that is due to an 
event or incident of his active service.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for a hearing loss have not been met.  38 U.S.C.A. §§ 1110, 
1131, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2009).
2.  The criteria for the establishment of service connection 
for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1131, 
5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 and Supp. 2007).  The regulations 
implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of VCAA have been satisfied. 

The notice and assistance provisions of VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
this case, the RO sent the Veteran a letter in October 2007, 
prior to adjudication, which informed him of the requirements 
needed to establish entitlement to service connection.  

In accordance with the requirements of VCAA, the letter 
informed the Veteran what evidence and information he was 
responsible for obtaining and the evidence that was 
considered VA's responsibility to obtain.  Additional private 
evidence was subsequently added to the claims file after the 
letter was sent.  



In compliance with the duty to notify the Veteran of what 
information would substantiate his claims, the Veteran was 
informed in the October 2007 letter about disability ratings 
and effective dates.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  There is a relevant VA 
examination report on file dated in December 2007, which 
further clarification provided in February 2009.   

The Board concludes that all available evidence has been 
obtained and that there is sufficient medical evidence on 
file on which to make a decision on the issues decided 
herein.  

The Veteran has been given ample opportunity to present 
evidence and argument in support of his claims.  The Board 
additionally finds that general due process considerations 
have been complied with by VA, and the Veteran has had a 
meaningful opportunity to participate in the development of 
the claims.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
38 C.F.R. § 3.103 (2007).  


Analyses of the Claims

The Veteran seeks service connection for hearing loss and 
tinnitus.  Having carefully considered the claim in light of 
the record and the applicable law, the Board is of the 
opinion that the preponderance of the evidence is against the 
claims and the appeals will be denied.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2009).  Service connection may also 
be granted for any disease initially diagnosed after 
service, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2009).

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent. 38 C.F.R. § 3.385 (2009).

The Veteran's service treatment records, including his 
separation evaluation in November 1973, do not contain any 
complaints of findings of a hearing loss or tinnitus; his 
Military Occupational Specialty was radio repairman.  

VA treatment records that appear to be dated no earlier than 
December 1979 include a notation for the ears of a slight 
hearing loss in the right ear; also noted is "no discharge, 
tinnitus."

According to VA treatment reports for December 2004, the 
Veteran said that he had had tinnitus since Korea.  His wife 
said that she had not heard him say that before.

The Veteran noted on VA evaluation in December 2007 that he 
had been exposed to gunfire in service.  Audiological testing 
revealed bilateral sensorineural hearing loss beginning at 
4000 hertz.  After review of the claims file and examination 
of the Veteran, the examiner concluded that it was not at 
least as likely as not that the Veteran's hearing loss was 
related to acoustic trauma in service and that it was at 


least as likely as not that tinnitus was reported in 1977.  
Shipwash v. Brown, 8 Vet.App. 218, 222 (1995); Flash v. 
Brown, 8 Vet.App. 332, 339-340 (1995) (Regarding the duty of 
VA to provide medical examinations conducted by medical 
professionals with full access to and review of the Veteran's 
claims folder).

According to a February 2009 statement from the VA examiner 
who saw the Veteran in December 2007, it was not at least as 
likely as not that the Veteran's current tinnitus is related 
to service.  The examiner noted the statement from the 
Veteran's wife that she had not heard him mention a ringing 
in his ears prior to 2004.

The above medical evidence reveals that, even if the Veteran 
was exposed to acoustic trauma in service, there is no 
evidence of a hearing loss or tinnitus until several years 
after service discharge, and there is no competent medical 
evidence on file in support of either of the claims.  
Although it is not completely clear if the notation in the VA 
treatment record dated no earlier than December 1979 of "no 
discharge, tinnitus" means that the Veteran was complaining 
of tinnitus, this is still more than 5 years after service 
separation.

Moreover, the only nexus opinion on file, which is based on a 
review of the claims file and examination of the Veteran, is 
against the claims.  Because there is no medical evidence of 
hearing loss or tinnitus until over 5 years after service 
separation and no nexus opinion in favor of either claim, 
service connection for a hearing loss and for tinnitus is 
denied.

Although the written statements by and on behalf of the 
Veteran have been considered, and lay persons are competent 
to testify about the Veteran's symptomatology, a layperson 
without medical training is generally not qualified to render 
a medical opinion linking a disability to service or to 
service-connected disability.  By "competent medical 
evidence" is meant in part that which is provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  38 C.F.R. § 3.159(a).  See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992); see also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).
Even if the Veteran is competent to talk about his hearing 
loss and tinnitus, his contentions are not credible because 
there is no reference to a hearing loss or tinnitus until 
several years after service discharge and the Veteran's wife 
noted in 2004 that she had not heard him complain about 
tinnitus prior to that time.

Finally, in reaching this decision, the Board has considered 
the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the service 
connected claims denied herein, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for hearing loss is denied.  

Service connection for tinnitus is denied.


REMAND

A March 2009 statement from E.S., M.D., which refers to the 
Veteran's psychiatric disability, was received by VA after 
the most recent supplemental statement of the case without a 
clear waiver of RO review.  See 38 C.F.R. § 20.1304 (2009).  

Additionally, there is some conflict in the evidence on file 
as to the severity of the Veteran's service-connected major 
depression, as the Veteran has significant cognitive 
impairment without a nexus opinion on how much of this 
symptomatology, if any, is causally related to his service-
connected major depression.  Consequently, the Board finds 
that additional development is required prior to final 
adjudication of the increased rating and TDIU issues on 
appeal.

VA has the authority to schedule a compensation and pension 
examination when such is deemed to be necessary, and the 
Veteran has an obligation to report for that examination.  
Pursuant to 38 C.F.R. § 3.327(a) (2009), examinations will be 
requested whenever VA determines, as in this case, that there 
is a need to verify the exact nature and severity of a 
disability.  See also 38 C.F.R. § 3.159 (2009).  

Accordingly, these matters are REMANDED to the AMC/RO for the 
following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)


1.  The AMC/RO must contact the Veteran 
and ask him to provide the names and 
addresses, as well as the dates of 
treatment, of all health care providers 
who have treated him since June 2009, the 
date of the most recent medical evidence 
on file, for any service-connected 
disability.  After securing any 
appropriate consent from the Veteran, VA 
must obtain any such treatment records 
that have not previously been associated 
with the Veteran's VA claims folder.  

If VA is unsuccessful in obtaining any 
medical records identified by the 
Veteran, it must inform the Veteran of 
this and request him to provide copies of 
the outstanding medical records.  All 
attempts to secure this evidence must be 
documented in the claims file by the 
AMC/RO.  

2.  The AMC/RO will contact Dr. S and 
request copies of the Veteran's treatment 
records, which should be associated with 
the claims files.

3.  The AMC/RO will then schedule the 
Veteran for a VA psychiatric examination 
to determine the current severity of his 
service-connected major depression.  The 
following considerations will govern the 
examination:

a. The entire claims folder and a 
copy of this remand must be made 
available to the examiner in 
conjunction with this examination.   
The examination report must reflect 
review of pertinent material in the 
claims folder.  

b. After reviewing the entirety of 
the claims file and examining the 
Veteran, the examiner must report on 
the following:

(1).  Determine the current 
symptomatology and severity of 
the service-connected major 
depression under the criteria 
of 38 C.F.R. § 4.130, 
Diagnostic Code 9434 (2009), to 
include whether any of his 
cognitive impairment is due to 
service-connected disability.  

(2).  Provide an opinion, based 
on the examination findings and 
a review of the claims file, on 
whether the Veteran's service-
connected psychiatric 
disability is severe enough to 
preclude him from obtaining and 
maintaining any form of gainful 
employment consistent with his 
education and occupational 
experience.

c.  In all conclusions, the examiner 
must identify and explain the 
medical basis or bases, with 
identification of the evidence of 
record.  If the examiner is unable 
to render an opinion without resort 
to speculation, he or she should so 
state and explain why.

Any necessary tests or studies must be 
conducted, and all clinical findings 
should be reported in detail and 
correlated to a specific diagnosis.  The 
report prepared must be typed.  

4.  The AMC/RO must notify the Veteran 
that it is his responsibility to report 
for the examination and to cooperate in 
the development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claims.  
38 C.F.R. §§ 3.158, 3.655 (2009).  In the 
event that the Veteran does not report 
for the aforementioned examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.  

5.  After the above has been completed, 
the AMC/RO should review the claims files 
and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If any report does not include all test 
reports, special studies or fully 
detailed descriptions of all pathology or 
adequate responses to the specific 
opinions requested, the report must be 
returned to the providing physician for 
corrective action.


6.  After the above has been completed, 
as well as any additional indicated 
development, the AMC/RO must readjudicate 
the issues of entitlement to an initial 
evaluation in excess of 50 percent for 
service-connected major depression and 
entitlement to TDIU based on all relevant 
evidence on file, to include any 
additional evidence added as a result of 
this remand.  If either of the benefits 
sought on appeal remains denied, the 
Veteran and his representative must be 
provided a Supplemental Statement of the 
Case and must be afforded an appropriate 
opportunity to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the AMC/RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The RO and the Veteran are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the appellate courts.  It has 
been held that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Courts are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).




	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


